SUAREZ, J.
Following review of the petition for writ of common law certiorari, it is ordered that said petition is hereby dismissed for lack of jurisdiction. Specifically, the petitioner has failed to demonstrate irreparable harm. Millennium Diagnostic Imaging Ctr., Inc. v. State Farm Mut. Auto. Ins. v. 129 So.3d 1086, 1089 (Fla. 3d DCA 2013) (“A party seeking certiorari relief must demonstrate that the trial court’s order depart[s] from the essential requirements of law, resulting in irreparable harm that cannot be adequately remedied on final appeal.”); Stockinger v. Zeilberger, 152 So.3d 71, 73 (Fla. 3d DCA 2014) (“The establishment of irreparable harm is a condition precedent to invoking certiorari jurisdiction.”).